DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-38, 51-54, 66, 68-70, and 72-76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsang et al.(US Publication 2007/0197987) in view of Yasuda et al.(US Publication 2009/0087636).
Tsang et al. discloses forming an absorbent article by depositing superabsorbent particles on a fabric to provide discrete aggregates of particles, and positioning a second fabric relative to the first to form pockets at a network of bond sites so each pocket surrounds a SAP 
Regarding claim 35, Tsang et al. discloses the adhesive pattern can be applied to the fabric before the SAP is applied.(Figure 2)
Regarding claim 36, the adhesive pattern has continuous open regions free of adhesive which have a width less than the width of the pockets.(Figure 6 c,I,q)
Regarding claim 37, Tsang et al. shows the bonding including point bonds which produce pockets with gaps which allow for fluid passage.(Figure 6 l,m)
Regarding claim 38, Tsang et al. shows the bond points forming a grid characterized by lines pointing toward the side margins at angles of less than 90 degrees from the centerline.(Figure 6 i, In Figure 6 i, half the lines through the bond points are less than 90 degrees.  This is considered generally less than 90 degrees.  In Figure 6 l, a line through adjacent bond points is generally less than 90 degrees.

Regarding claim 53, since the bonding effectively creates a recessed pattern in the formed laminate using rolls(Figures 1 and 7), one in the art would appreciate this could be considered heat embossing as the pattern is formed by heat.
Regarding claims 54, 66, and 72, Masaki et al. discloses why both nonwovens can be the bulky nonwoven.(Col. 12, ll. 12-28)
Regarding claims 68 and 73, Yasuda et al. discloses the bulky nonwoven has a thickness of 400-2000 microns and a basis weight of 60-120 gsm.[0040]  The reference does not disclose the pore diameter but does disclose that the average particles size of the SAP is 250-350 microns diameter and that it forms holes in the nonwoven.([0021]-[0022])   One in the art would appreciate that if the particles were to form holes, the holes would be larger than the particles. It would have been obvious to one of ordinary skill in the art at the time of filing to have the pore size of the fabric in Tsang et al. and Yasuda et al. at least 300 microns since that is the average particle diameter and the holes formed by the particles would be larger than the particles.[0021]  As to the density, since the thickness and basis weight(weight/area) are known, the density can be calculated  For a basic weight of 60 gsm, the density is 0.03-0.15(for 0.04-0.2 cc thickness) and for a basis weight of 120 gsm, the density is 0.06-0.3(for 0.04-0.2 cm thickness), which include therefore most of applicant’s range.  It would have been obvious to one of ordinary skill in the art at the time of filing to pick any thickness and basis weight, with their resulting density since these parameters are taught by Yasuda et al. 

Regarding claim 74, Tsang et al. does not disclose the SAP having pulp or an absorbent matrix.[0010]
	Regarding claim 75, since the SAP is applied between the two fabrics, one in the art would appreciate that at least some of the SAP would remain there as there is no suggestion that all the particles are enmeshed in the bulky nonwoven, particularly since Yasuda et al. shows some of the particles on the surface.(Figure 4c)
Regarding claim 76, Tsang et al. shows the fabric layers are two discrete fabrics since they are bonded together, not needled together.[0014]
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsang et al. and Yasuda et al. as applied to claim 51 above, and further in view of Palumbo et al.(US Patent 5,482,761).
The references cited do not disclose the ratio of hot melt adhesive to SAP.  Palumbo et al. is directed to a mix of hot melt adhesive and SAP placed between two layers of an absorbent article. It teaches 5-30 gsm adhesive and 30-150 gsm adhesive and SAP.(Col. 4, ll. 40-53)  This comes out as a ratio of 3.5-25% adhesive.  It would have been obvious to one of ordinary skill in the art at the time of filing to pick any ratio of adhesive to SAP since Palumbo et al. teaches a wide range of such ratios and since such a determination is within the skill of one of ordinary skill in the art to determine, absent unexpected results. 
Claims 67 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsang et al. and Yasuda et al. as applied to claims 34 and 69 above, and further in view of Masaki et al.(S Patent 6,086,950)
The references cited above do not disclose the second nonwoven being the bulky nonwoven.  Masaki et al. discloses that a bulky nonwoven can allow an increase in the amount of SAP in the laminate by allowing it to be in three dimensions.(Col. 12, ll. 17-28)  It would have been obvious to one of ordinary skill in the art at the time of filing to make layers of Tsang et al. and Yasuda et al. bulky nonwovens since this would increase the amount of SAP that can be included in the laminate even more than having only layer being a bulky nonwoven since both layers could have the particles in three dimensions as taught by Masaki et al.(Col. 12, ll. 17-28
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21, 24, and 25 of U.S. Patent No. 9,789,014 in view of Tsang et al. and Yasuda et al.
 US Patent 9,789,014 teaches all the elements of claim 34 except the laminate being pulpless and its further use in forming an absorbent article.  Tsang et al. discloses forming an absorbent article by depositing superabsorbent particles on a fabric to provide discrete aggregates of particles, and positioning a second fabric relative to the first to form pockets at a network of bond sites so each pocket surrounds a SAP aggregate forming an absorbent core.(Figures 1 and 6; [0010]-[0014])  The absorbent core is placed between a topsheet and a backsheet(Figure 10).  The reference shows leg holes in this article(90) which must have been formed in some manner as otherwise they would not be present and shows fasteners(26).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the laminate of Patent 9,789,014 in the absorbent article of Tsang et al. since this is how this type of laminate is conventionally used and  to use the fasteners to join the ends of the absorbent article since that is how a diaper is used.  Neither reference teaches the laminate being pulpless.  Yasuda et al. discloses a bulky nonwoven in which SAP particles are partially entangled and teaches the nonwoven can be made from a variety of material, including polyvinyl alcohol, which would make it pulpless.[0026]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the bulky nonwoven of Patent 9,7879,014 from any of the materials of Yasuda et al. since they are known materials to make a bulky nonwoven.
Regarding claims 35-38, it would have been obvious to one of ordinary skill in the art at the time of filing to combine any of the elements of the claims, since they are all taught as combination with the independent claim.
Claims 69-71 and 73-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, and 30 of U.S. Patent No. 9,789,014 in view of Yasuda et al.
 US Patent 9,789,014 teaches all the elements of claim 34 except the laminate being pulpless.  Yasuda et al. discloses a bulky nonwoven in which SAP particles are partially entangled and teaches the nonwoven can be made from a variety of material, including polyvinyl alcohol, which would make it pulpless.[0026]  It would have been obvious to one of ordinary skill in the art at the time of filing to make the bulky nonwoven of Patent 9,7879,014 from any of the materials of Yasuda et al. since they are known materials to make a bulky nonwoven.
Regarding claims 71, 75 and 76, see claim 18.
Regarding claim 73, see claim 30.
Regarding claim 74, see claim 19.

Response to Arguments
Applicant’s arguments, see response, filed 7/20/21, with respect to the rejection(s) of the claim(s) under Tsang et al. and Masaki et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsang et al. and Yasuda et al.
Regarding applicants’ argument that Masaki et al. does not teach a bulky nonwoven that is pulpless, Yasuda et al. does.  
Regarding applicant’s argument as to the density, thickness, and basis weight, Yasuda et al. either teaches them or they can be determined from the elements taught.(density)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/Primary Examiner, Art Unit 1746